
	

115 S1954 IS: Smithsonian National Zoological Park Central Parking Facility Authorization Act
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1954
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Mr. Perdue (for himself, Mr. Boozman, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To authorize the Board of Regents of the Smithsonian Institution to plan, design, and construct a
			 central parking facility on National Zoological Park property in
			 Washington, D.C. 
	
	
		1.Short title
 This Act may be cited as the Smithsonian National Zoological Park Central Parking Facility Authorization Act.
		2.Facility for improved visitor experience and access at the National Zoological Park
 (a)In GeneralIn order to improve visitor experience and multi-modal access to the Smithsonian National Zoological Park, the Board of Regents of the Smithsonian Institution is authorized to plan, design, and construct a central parking facility on National Zoological Park property in Washington, D.C.
 (b)Central parking facilityThe facility authorized under this section may include parking, transportation improvements, visitor amenities including restrooms, a pedestrian bridge to a midpoint entry of the National Zoological Park, and ancillary works to accommodate alternative uses of the facility.
 (c)FundingConstruction of the facility described in this section shall be conducted with funds from nonappropriated sources.
			
